DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al. (Pub. No.: US 2020/0147412 A1) in view of Brusasco (Pub. No.: US 2018/0099158 A1).

Regarding claim 1, Ni teaches a charged particle beam treatment apparatus (FIG. 1, 3A, 3B, therapeutic apparatus 110), comprising: 
an irradiator (FIG. 3A, 3B, radiation therapy device 300)  that irradiates an irradiation target with a charged particle beam (paragraph [0022], “The radiation therapy apparatus may include a linear accelerator configured to accelerate electrons in an electron beam along an electron beam path that is parallel to the axis, the linear 
wherein the irradiator includes a scanning electromagnet (FIG. 3A, 3B, 302 and paragraph [0124], “a magnetic body 302, one or more gradient coils (not shown), and one or more radiofrequency (RF) coils (not shown)”) that performs scanning with the charged particle beam (the radiation therapy apparatus (e.g., a location of the platform 308 of the treatment table 330 along an axis of the magnetic body 302) to properly position a patient so that the treatment region in the patient may properly receive the radiation beam from the radiation therapy apparatus”), 
is rotatable around the irradiation target by a rotating gantry (FIG. 3B, 3-6), and
emits the charged particle beam with a base axis orthogonal  paragraph [0129], “the radiation source mounted thereon, may be able to rotate around the axis 311 of the bore 301 and/or a point called the isocenter.  Merely by way of example, the drum 312, 
together with the radiation source mounted thereon, may be able to rotate any angle, e.g., 90 degrees to a center line (FIG. 3A, 3B, 311) of the rotating gantry and passing through the center line as a reference (paragraph [0135], “The gantry 306 may be able to rotate the treatment head 304 around the axis 311 of the bore 301”).

Ni further teaches the charged particle beam which is emitted from a tip portion of the irradiator is inclined in one direction with respect to the base axis (paragraph [0129], “The drum 312 may be disposed around the magnetic body 302 and intersect 

Brusasco teaches the scanning electromagnet is not operated, the charged particle beam which is emitted from a tip portion of the irradiator is inclined in one direction with respect to the base axis (FIG. 2 and paragraph [0051], “the last bending magnet of the gantry may be configured to bend and direct the particle beam 15 towards the isocentre 19 of the gantry and according to a final beam direction, which may form an angle alpha with the axis Y, such that alpha is larger than 70 degrees and smaller than 90 degrees, regardless of the rotation angle of the gantry”, here bending magnet is responsible to inclined the beam 15, not scanning magnet (paragraph [0054], “at least one such scanning magnet may be arranged on the gantry between the first and the last bending magnet 21”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Ni in view of Brusasco to incorporate the feature of charged particle beam when scanning electromagnet is not operated to bend and direct the particle beam 15 towards the isocentre 19 of the gantry and according to a final beam direction (paragraph [0051]).

Regarding claim 3, Ni as modified above further teaches a bending electromagnet (FIG. 8A, 9A, 800 is a detail structure of therapeutic apparatus 800, 811 is the electromagnet and paragraph [0181]” the magnetic shielding structure 811 is not limited, any other configurations (e.g., a hollow cylinder or other shape with curved sides)”) that changes a trajectory of the charged particle beam, wherein the scanning electromagnet is disposed on a downstream side of the bending electromagnet (paragraph [0180], “the two plates of the magnetic shielding structure 811 are made of high magnetic susceptibility and/or permeability materials, the magnetic field may be conducted by the two plates and kept from the region formed between them, thus achieving the magnetic shielding for the linear accelerator 909”).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ni and Brusasco as applied to claim 1 above, and further in view of Iwata et al. (Pub. No.: US 2016/0136461 A1).

Regarding claim 2, Ni as modified above further teaches when the scanning electromagnet is not operated, the charged particle beam which is emitted from the tip portion of the irradiator is inclined with respect to the base axis when viewed at least in a direction orthogonal to the plane (Brusasco, FIG. 2, Z axis (beam 15 axis) is orthogonal to Y axis and paragraph [0051], “a final beam direction, which may form an angle alpha with the axis Y, such that alpha is larger than 70 degrees and smaller than 90 degrees, (or, e.g., larger than 80 degrees and smaller than 90 degrees)”); a transporter that transports the charged particle beam to the irradiator (Brusasco, 

Combination of Ni and Brusasco does not explicitly disclose a transporter that transports the charged particle beam to the irradiator, wherein the transporter changes a trajectory of the charged particle beam within a predetermined plane to cause the charged particle beam to be incident on the irradiator.

Iwata teaches a transporter (FIG. 1, the beam transport system 59) that transports the charged particle beam to the irradiator (paragraph [0059], “the charged particle beam 81 emitted from the emitter 62 of the accelerator 54 is transported through the beam transport system 59 to the particle beam irradiation apparatuses”), wherein the transporter changes a trajectory of the charged particle beam within a predetermined plane to cause the charged particle beam to be incident on the irradiator (paragraph [0059], In the beam transport system 59, the charged particle beam 81 having been sufficiently given with energy is guided to the particle beam irradiation apparatus 58a or 58b in the designated treatment room, through a passage formed of vacuum in such a manner that its trajectory is changed as necessary by a plurality of bending magnets 12a to 12h”).

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Ni and Brusasco in view of Iwata to incorporate a transporter to change the trajectory of the charged particle beam having 
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/23/2020 have been considered but are moot because the new ground of rejection rely on new reference applied for any teaching or matter specifically challenged in the argument.

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. Email: Syed The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844                                                                                                                                                                                                        nice